 

EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) made this 23rd day of August, 2018 by and
between Yinuo Technologies LTD (the “Seller”), and OneLife Technologies
Corporation, a Nevada corporation (the “Purchaser”).

 

In consideration of the mutual covenants contained herein, it is agreed by and
between the parties as follows:

 

1.The Seller shall sell and the Purchaser shall purchase, free and clear of all
liens, claims, encumbrances and liabilities, either currently or in the future,
as a result of the actions of the Seller, the wearable products, designs, work
and developed intellectual property involving a wearable watch/tricorder and
related intangible assets of Seller’s business as described on Exhibit B
(collectively, the “Assets”). 

 

2.The Purchaser shall issue to the Seller 26,500,000 shares (the “Shares”) of
the common stock, $0.00001 par value per share (the “Common Stock”), of the
Purchaser in exchange for the Assets.   

 

3.The Seller shall sell, assign, transfer, and convey to the Purchaser the
Assets, free of all liabilities. 

 

4.The actions to be taken by the parties hereto to close the transaction as
provided shall take place on or before August 23, 2018, at the office of the
Purchaser, located at 5005 Newport Drive, Rolling Meadows, IL 6008, hereinafter
referred to as the ("Closing Date"). At the closing, Seller shall deliver to
Purchaser all documents necessary to take possession of the Assets, and good and
sufficient instruments of transfer, reasonably conveying and transferring the
Assets to Purchaser. Such delivery shall be made against payment thereof, as
applicable, and delivery to the Seller of the price as set forth herein above
shall be made. The instruments of transfer shall contain covenants and
warranties that Seller has good and marketable title in and to the Assets. 

 

5.On the Closing Date, the Purchaser shall deliver (or cause to be delivered) to
the Seller, as applicable, stock certificates representing the Shares, duly
endorsed in form suitable for the issuance of valid title thereto and free and
clear of any encumbrances.   

 

6.Seller covenants, warrants and represents: 

 

(a) It is not presently involved in any activity or outstanding dispute with any
taxing authority as to the amount of any taxes due, nor have they received any
notice of any deficiency, credit or other indication of deficiency from any
taxing authority. 

 

(b) It is the owner of and has good and marketable title to all of the
applicable Assets and no person or entity has, nor will have, any claim against
any of the Assets.  

 

(c) The Seller hereby acknowledges that the Shares will not be registered with
the Securities and Exchange Commission and therefore, will be restricted from
transfer except as pursuant to an exemption.    

 

All representations and warranties made by the Seller shall survive the Closing
Date.

 

7.Purchaser covenants warrants and represents: 

 

(a)It is a corporation duly formed and in good standing in Nevada. 

 

(b)The Purchaser has a class of its Common Stock quoted on the OTC Markets and
it is up to date and in compliance with all of the filing requirements of the
Securities and Exchange Commission, including the Securities Exchange Act of
1934, as amended  

 

8. This Agreement shall be binding upon the personal representatives, successors
and assignees of the parties. This Agreement and any accompanying instruments
and documents include the entire transaction between the parties and there are
no representations, warranties, covenants or conditions, except those specified
herein or in accompanying instruments and documents. 

 

9.All covenants, warranties and representations herein shall survive this
Agreement and the Closing Date. 

 

10.This Agreement shall be governed in all respects by the laws of the State of
Nevada. 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals, the date
and place first above written.

 

SELLER:

 

YINUO TECHNOLOGIES LTD

 

By: /s/ Fang Sun
                                                                      

Name: Fang Sun

Its: President & CEO

 

 

ONELIFE TECHNOLOGIES CORPORATION

 

By: /s/ Robert J. Wagner
                                                          

Name: Robert J. Wagner

Its: Chief Executive Officer & President

--------------------------------------------------------------------------------



 

[f8k082818ex10z11.jpg] 

 